Citation Nr: 1520401	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  07-18 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.  Unfortunately, he passed away on January [redacted], 2013.  In July 2014, his spouse was accepted as his substitute.

This matter comes to the Board of Veterans' Appeals (Board) following a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board has broadened the Veteran's claim to include any acquired psychiatric disorder since there was evidence of record indicating diagnoses of depression, mood disorder, and not just PTSD.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability." Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

The Board remanded this case in April 2008 to afford the Veteran the opportunity to testify in support of his claim.  He testified at a June 2009 Travel Board hearing in Muskogee, Oklahoma, before an Acting Veterans Law Judge (VLJ) and a transcript of that hearing is on file.  A September 2009 Board decision denied service connection for PTSD, finding that although the Veteran had a current diagnosis of PTSD his participation in combat was not demonstrated and his inservice PTSD stressors had not been corroborated.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) the Court remanded the case for VA to fulfill the duty to assist by making additional attempts to verify the Veteran's putative stressors. 

The Board again remanded this case in October 2010 for compliance with the Court's Order.  At that time the amendment, effective July 13, 2010, to C.F.R. § 3.304 (f) to include a new paragraph (f)(3) was cited. 

Thereafter, the Board again remanded the case in November 2011 for another hearing.  The Veteran testified at a January 2012 videoconference before the undersigned Acting VLJ (AVLJ) and a transcript thereof is on file. 

Because the Veteran testified before two Acting VLJs at two different hearings on the same claim of entitlement to service connection for PTSD, by letter in May 2012, he and his attorney were informed that when two hearings have been held by different VLJs concerning the same issue(s), the law required that the Board assign a third VLJ to decide that issue(s) because a proceeding before the Board may be assigned either to an individual VLJ "or to a panel of not less than three members of the Board."  38 U.S.C. § 7102(a); 38 C.F.R. § 19.3.  They were informed that the appeal would be reviewed and signed by a panel of three VLJs and that they had the option of having an additional hearing held before a third VLJ who would be assigned to the panel.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  By letter later in May 2012 the Veteran's attorney responded that an additional hearing was not desired.

The Board once again remanded this appeal in July 2012 since the RO had not complied with the Board's previous October 2010 remand to undertake the steps required for stressor verification as well as to obtain outstanding medical treatment records regarding his claim for PTSD and another VA examination.
 

FINDING OF FACT

1. The Veteran's claimed in-service PTSD stressors have not been corroborated.

2. An acquired psychiatric disorder, including PTSD, was not shown in service and he did not have a psychiatric disorder of any sort (PTSD or otherwise) that is otherwise shown by competent and credible evidence to be related or attributable to his service.


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not incurred in or aggravated by active service and a psychosis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 1702 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.384 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, prior to initially adjudicating the Veteran's claim, letters were sent to him in March 2006 and May 2006 in accordance with these duty-to-notify provisions of the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  He was not only notified of the type of evidence needed to substantiate this claim  and of his and VA's respective obligations in obtaining this necessary supporting evidence, but also apprised of the criteria for establishing a "downstream" disability rating and effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Therefore, he received all required notice concerning this claim.

VA also has made the required reasonable efforts to assist him in obtaining evidence necessary to substantiate this claim.  38 U.S.C.A. § 5103A.  To this end, his service treatment records (STRs), VA and private medical treatment records, and lay statements have been obtained and associated with his claims file for consideration.  

Moreover, as directed by the Board's July 2012 remand, the RO, also in July 2012, contacted the Veteran and his attorney and asked that they provide as much detailed information as possible as to all records of private and VA treatment or evaluation for psychiatric purposes which were not on already on file since the Veteran's military service, including names of the places of treatment or evaluation and the inclusive dates (or approximate dates) and addresses of treatment or evaluation that were not already on file, particularly any in the 1970s and 1980s.  In an August 2012 letter, the Veteran's attorney responded that the Veteran received treatment from the Vietnam Outreach Vet Center in El Paso, TX during the 1970's and 1980's, but that these records were more than likely unavailable.  Resultantly, The Board finds that the RO made sufficient attempts to obtain these records and that further attempts to obtain them indeed would be futile.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); 38 C.F.R. § 3.159(c)(2).   

In addition, the July 2012 Board remand directed that the RO undertake the necessary steps to verify the Veteran's stressors.  As discussed below in more detail, the RO also has complied with this directive.

Further, the July 2012 Board remand instructed the RO to schedule the Veteran for another VA examination to determine the nature and etiology of any psychiatric disability, to include PTSD.  Unfortunately, the Veteran's death occurred before he could be scheduled for an in-person VA examination.  However, in October 2014, the RO obtained a VA medical examination report regarding this claim.  The VA examination report is adequate for deciding this claim because the examiner reviewed the claims file for the pertinent medical history, considered the Veteran's statements and the other lay statements of record, and provided clear explanation for the opinion offered, which is consistent with the other evidence of record and enables the Board to make an informed decision on this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In light of the above development, there was compliance with the Board's previous remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As for hearings held, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court (CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or AVLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  During the hearings, to this end, the presiding VLJ and AVLJ noted the basis of the prior determinations and the elements of the claim that were lacking to substantiate it.  The presiding VLJ and AVLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claim.  The Veteran had not nor has the appellant asserted during or since the hearings that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of those hearings.  The hearings focused on the elements necessary to substantiate the claim and, consistent with Bryant, the presiding VLJ and AVLJ complied with the duties set forth in § 3.103(c)(2).

II. Legal Criteria
 
Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a). 

Specific to claims for PTSD, there must be medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2014), credible supporting evidence that the claimed in-service stressor actually occurred (unless one of the circumstances applies in which a claimant's lay testimony alone may be sufficient to establish the stressor), and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In addition, a veteran's lay statements alone can be accepted as conclusive evidence that the claimed stressor occurred if VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f).  In this case, the Veteran's stressor is not related to combat, and his records do not otherwise reflect service in combat.

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amended 38 C.F.R. § 3.304(f)  by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: (f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

However, under these new criteria, the stressor claimed by the Veteran must be related to a fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3)  further states that such a fear means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or an attack upon friendly military aircraft.

Finally, the Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  But in determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Consider also that a Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

III. Whether Entitlement to Service Connection for PTSD is Warranted

The Veteran claimed that his PTSD was a result of his active service.  Specifically, he stated that while stationed at Da Nang Air Base in the Republic of Vietnam, they were constantly under rocket and mortar attacks.  Additionally, he reported that when there was a lull in the work, they loaded C-130s with body bags.  The Veteran stated that he had seen guys walk into the propellers of planes.  Accordingly, he believed that he had PTSD and it was a result of his service.  The appellant now advances the Veteran's same arguments.

In a June 2007 memorandum to the file, the RO made a formal finding of a lack of information required to corroborate the Veteran's claimed stressors sufficient to make inquiries to the Joint Services Records Research Center (JSRC), Marine Corps or National Archives and Records Administration (NARA). Making reference to the Veteran's claimed stressors, the memorandum noted that requests for specific descriptions of stressors had been send to the Veteran in March 2006 and May 2006 (in May 2006 he was asked to provide names of persons involved and a 60 day time frame for researching any stressor event).  The RO concluded that the Veteran's replies in April 2006 and June 2006 did not provide such necessary details as to justify verification research. 

At the June 2009 Board hearing, the Veteran testified that he had been stationed in Vietnam for the latter part of 1971 and most of 1972, until he was discharged.  He had been an airplane mechanic and stationed at Da Nang Air Base. They were constantly under rocket and mortar attacks.  The service representative cited a source from the U.S. Air Force that Da Nang Air Base had had 4 rounds of incoming fire on October 2, 1971; 6 rounds with 2 aircraft damaged and one wounded on January 3, 1972; and 28 rounds, damaging 1 aircraft and wounding 10 U.S. military personnel with 1 RVN killed on February 9, 1972.  The Veteran testified that when he started having nightmares he went to the Vietnam Veterans Outreach Center in about 1974.  At that time, he had self-medicated with drugs and alcohol.  He had been receiving VA treatment for PTSD since 2006. 

Following the Board's September 2009 denial of the claim for service connection for PTSD the Court vacated that decision based on the JMR in which the parties had disagreed with the Board's (VA's) development of the appellant's claim.  It was stated that VA breached its duty to assist the appellant with his claim when it did not attempt to verify the claimed stressors through government sources.  Additional requests were to be made to the JSRRC in order to verify and corroborate the Veteran's claimed stressors.  In the October 2010 Board remand it was instructed that the Veteran was to be contacted to obtain as much detail as possibly as to incidents at Da Nang and aboard the U.S.S. Oriskany and that response, with any other additional information provided should be sent to the National Personnel Records Center (NPRC), if appropriate, NARA and the JSRRC for confirmation of the stressors. 

By letter in December 2010 the RO requested the Veteran to provide as much specific details of his alleged PTSD stressors caused by a fear associated with hostile military or terrorist activity, particularly as to events at Da Nang and aboard the U.S.S. Oriskany. 

In response, in March 2011 the Veteran's attorney forwarded the Veteran's letter stating that he had arrived in Vietnam in December 1971.  He did not recall the precise dates when subjected to mortar fire.  He had been in Vietnam for 3 or 4 months and then returned to the U.S for a couple of months, and then was sent back to Vietnam.  After his second tour in Vietnam he was discharged in November 1972.  Sometimes there would be no rocket or mortar fire for a week, and then it would occur for 2 or 3 straight days.  Reference was made to the dates cited by his representative at the June 2009 travel Board hearing.  He felt certain that he was in Da Nang in January and February 1972.  He asked that the records be checked for the period from December 18, 1971, to February 18, "1971" [1972].  He again reported that at times in Da Nang he had helped load body bags.  As to the events on the U.S.S. Oriskany, these events occurred on his first deployment on that ship while en route to Vietnam or while already in the Gulf of Tonkin. 

More recently, in July 2012, the Board again remanded this appeal to comply with the Board's previous December 2010 remand to verify the Veteran's claimed stressors.   To this end, the RO, in October 2012, made a request to JSRRC with the information provided by the Veteran.  In response, JSRRC, in November 2012, noted that they had reviewed the 1971 command history for Tactical Electronic Warfare Squadron ONE THREE ZERO (VAQ-130), who deployed aboard the U.S.S. Oriskany.  According to JSRRC, the U.S.S. Oriskany made Ports of Call in Subic Bay, Republic of the Philippines, Hong Kong, Singapore, and Yokosuka, Japan.  The U.S.S. Oriskany returned to the NAS Alameda on December 18, 1971.  However, neither history documented the incidents described by the Veteran.  Additionally, the deck logs also documented that the USS ORISKANY made Ports of Call in Hong Kong, Subic Bay, and Singapore during the researched period.  The deck logs showed that the ship operated on Yankee Station during the period from October 30 to November 20, 1971.  The deck logs also failed to corroborate the incidents described by the Veteran.  Thus, the Veteran's claimed stressors have not been substantiated.  

Moreover, the Veteran's STRs are negative for a psychiatric disability but his service records establish that he served in the Republic of Vietnam.  His military occupational specialty (MOS) was aircraft mechanic and was not given awards or decorations indicative of combat status.  In addition, on VA general medical examination in 1973 no psychiatric evaluation was performed. 

A review of his July 2004 VA PTSD screening shows that the Veteran did not meet the criteria for a preliminary diagnosis of PTSD.  An August 2005 VA treatment note also reported that the Veteran did not meet the criteria for PTSD. 

An August 2005 statement from a service comrade, H. V. indicates that he served with the Veteran performing aviation support activities.  In 1971 and 1972 their unit operated from the aircraft carrier U.S.S. Oriskany, as well as on various land bases located in Da Nang, South Vietnam.  In addition, on file are statements from various friends and relatives attesting to the Veteran's post-service psychiatric symptomatology. 

In April 2006 Dr. W. R. R., a private physician, reported having conducted a psychiatric evaluation of the Veteran.  The Veteran had increasingly severe symptoms of insomnia, anxiety with irritability (he had several arrests for assault and battery and had been a member of a motorcycle gang for several years), flashbacks of war experiences, paranoia, and depression.  He reported that he had been heavy into the drug scene in Vietnam but was now drug free.  After a mental status examination the diagnosis was PTSD with psychotic features (persistent paranoid ideation). 

In addition, there are VA treatment records since 2006 of record.  A January 2007 report from R.T., a VA licensed social worker, indicated that the Veteran had been an active member in a rehabilitation group since September 2006.  R.T. stated that the Veteran had symptoms of PTSD and experienced active flashbacks, intrusive thoughts, broken sleep patterns, hyperviligance, hyperarousal, and depression.  He isolated himself and had no support system except his rehabilitation group.  R.T. felt that the Veteran met the diagnostic criteria for PTSD and that it was caused by his service in Vietnam. 

An April 2007 VA treatment record indicates that the Veteran had chronic back pain.  He had been in numerous physical fights in his childhood and had been suspended from school several times for fighting.  As an adult, he had been arrested for assault and battery more than 10 times.  The Veteran had been in prison from 1998 to 2004.  The assessments were a mood disorder due to chronic back pain; cannabis abuse, in full remission; and cocaine abuse, in full remission. 

On VA psychiatric examination in July 2011 the claim folder was reviewed.  It was reported that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria but had a diagnosis of a mood disorder due to chronic back pain.  It was commented that he had an extensive criminal history.  He also had a diagnosis of polysubstance dependence in partial remission.  It could not be determined whether his mood disorder was related to his substance abuse or to an anti-social personality disorder.  He had no diagnosis of a traumatic brain injury. Prior to service he had an active social life and was on the high school football team but had been in numerous fights during his childhood and had been suspended from school several times for fighting.  While in the Navy he had joined and been very active in the Bandidos, a motorcycle club, which was considered to be an outlaw motorcycle gang engaged in criminal activity, according to the Veteran.  When his wife gave him an ultimatum, he had chosen the gang over his wife.  He had been a gang member for 26 years and risen to the rank of international enforcer, using force and violence.  He had also worked as a firefighter (from which he was now retired) and noted the irony of helping others in that job but hurting others as an enforcer for a gang.  The Veteran reported that from two tours in Vietnam he had served a total of about 8 or 9 months in Vietnam but was not sure of the dates. 

The examiner noted that the Veteran had been seen on multiple occasions on a VA outpatient basis but that at no time had PTSD been diagnosed, as opposed to a mood disorder due to chronic back pain.  A physician's assistant had seen the Veteran multiple times and her diagnosis was a major depressive disorder secondary to medical condition.  In her April 2009 note she stated that the Veteran was a "LRRP (Long Range Reconnaissance Patrol) commonly known as LERPs." It was noted, however, that LERPs were an Army unit in Vietnam but the Veteran had served in the Navy.  In none of the physician's assistant's notes was there a diagnosis of PTSD, although an August 3, 2010, note indicated that she had ruled out PTSD. In January 2011 a VA psychiatrist noted that the Veteran was smoking marijuana daily and having psychotic symptoms.  The diagnosis was psychotic disorder, not otherwise specified, and an anti-social personality disorder.  The diagnosis of PTSD by Dr. W. R. R. in April 2006 was noted. 

The examiner recited the Veteran's long post-service history of legal conflicts and imprisonment, as well as substance abuse.  The examiner noted that the Veteran reported having been subjected to rocket and mortar attacks at Da Nang Air Base in Vietnam.  On one occasion, while refueling a helicopter, a rocket had landed about 6 feet away from him but had not exploded.  This stressor was adequate to support a diagnosis of PTSD and was related to his fear of hostile military or terrorist activity. Having seen a sailor lose his legs by an arresting cable on an aircraft carrier was a stressor adequate to support a diagnosis of PTSD but this stressor was not related to his fear of hostile military or terrorist activity.  Having seen a sailor fall overboard but the ship never stopping or trying to rescue him was a stressor adequate to support a diagnosis of PTSD but this stressor was not related to his fear of hostile military or terrorist activity.  Likewise, seeing a sailor walk into an airplane propeller and be chopped to pieces was not related to his fear of hostile military or terrorist activity. 

The examiner reported that the Veteran had been exposed to a traumatic event where he experience or witnessed an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others.  However, he did not persistently re-experience the traumatic event.  He had no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  The Veteran had no persistent symptoms of increased arousal.  He did not meet the full criteria for PTSD as to criterion E and F (in the DSM-IV). The examiner reported that the Veteran's score on psychological testing was consistent with a diagnosis of PTSD but his answers were not congruent with the VA psychiatric records.  The examiner pointed out that the Veteran had a successful career as a firefighter and spoke to youth groups about gangs and crime.  He had joined a prison ministry and spoke to inmates.  The Veteran attended church services and had good relationships with his children and other relatives.  Additionally, the examiner noted that the Veteran reported that most of his violent dreams were about people he had hurt while an enforcer with the Bandidos.  He also dreamed of falling into a hole and not being able to get out.  Some of his dreams were about people in Vietnam, but he also stated during the examination that he did not think the military had had a bad effect on his life.  In sum, the examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD. 

Similar to his previous testimonies, at the January 2012 videoconference the Veteran again testified that while in Da Nang he had experienced rocket attacks on the air base quite often.  On one occasion he was refueling a helicopter that had brought in wounded soldiers when they came under a rocket attack, and a rocket had struck about 5 feet in front of him but only buried itself in the concrete but did not explode.  Rocket attacks were episodic, sometimes occurring once or twice weekly, but could then go with no attack for a week or two.  In addition, he reiterated that when on the aircraft carrier a young sailor had walked into an aircraft propeller and significant portions of his macerated remains with blood and fluids had remained for quite some time as a remaindered to others of what could happened if you did not pay attention.  The Veteran further testified the he had frequently relived these events over the many years since his military service.  He also stated that he was a member of a motorcycle gang for the camaraderie and had fed off of the violence, but he had also worked after military service as a fireman until he had retired after 20 years.  However, for a long time after military service he had kept a gun by his back and front doors and under his bed.  On occasions when he had worked as a fireman, the fire department had sent him to a Vietnam Veterans Outreach Center because he was having flashbacks at work.  

As mentioned above already, the Board remanded this claim in July 2012 for another VA examination.  Unfortunately, the Veteran passed away before this could take place.  In any event, a VA examiner was asked to review the Veteran's claim file, including his statements and medical history, and to comment on whether the Veteran indeed had PTSD or any other psychiatric disability, and, if so, if it was as a result of his active service.  Resultantly, in October 2014, a VA examiner submitted a medical opinion regarding the Veteran's claim.  The examiner observed that the Veteran's claimed stressors were adequate to support a diagnosis of PTSD, but opined that the Veteran's symptoms were less likely than not related to the claimed stressors.  He stated that the Veteran did not have PTSD and did not instead suffer from another psychiatric disorder with PTSD traits.  The examiner commented that the July 2011 VA examination clearly supported the above opinion and he agreed with the findings.  He reached this conclusion not only based on the July 2011 VA examiner's findings, but from the Veteran's own statements that his active service did not psychologically effect him.  

In addition, the VA examiner chronicled the Veteran's history of mental health treatment from the various providers, who had differing opinions.  He pointed out Dr. E. R. diagnosed the Veteran with a mood disorder due to chronic pain, cannabis abuse in full remission and cocaine use in full remission, but ruled out an antisocial personality.  The examiner noted the VA physician's assistant who had seen the Veteran four times in 2009, two times in 2010 and two times in 2011, diagnosing him with major depressive disorder secondary to his medical condition, but had ruled out PTSD.  In addition, he observed a January 2011 note from Dr. J.C., who had stated that the Veteran had been smoking a bowl of marijuana daily and was having psychotic symptoms.  Dr. J.C. diagnosed the Veteran with psychotic disorder, not otherwise stated (NOS) and an antisocial personality.  He then compared it with another psychiatric evaluation in April 2006 when Dr. W.R.R. diagnosed the Veteran with PTSD, chronic, severe, with psychotic features (persistent paranoid ideation).  However, the examiner then pointed to the findings in the July 2011 VA examination, which showed that the Veteran scored a 53 on a PCL-M, indicating a diagnosis of PTSD.  However, noting, at the same time, that the Veteran's answers were not congruent with the already mentioned records from the various mental health providers.  

Further, the VA examiner noted the January 2007 letter from R.T. that showed the Veteran was an active member of a veteran's rehabilitation group since September of 2006.  According to R.T., the Veteran had definite symptoms of PTSD evidenced by active flashbacks, intrusive thoughts, broken sleep patterns, hypervigilance, hyperarousal, and depression.  The VA examiner, however, commented that there were no symptoms of Criterion B listed, therefore, R.T.'s diagnosis of PTSD was inaccurate.

Finally, the VA examiner considered lay statements submitted from the Veteran's sons, daughter, friend, and significant other documenting his psychological symptoms that they attributed to the Veteran's time in service.  He, however, stated that these statements did not take into consideration the Veteran's membership in an outlaw motorcycle gang during military service as well as the Veteran's own statement at his July 2011 VA examination when he stated that  his military service experiences did not psychologically affect him.  Thus, based on the entire claims file, the examiner concluded that the Veteran did not have PTSD or any other psychiatric disability.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for PTSD is not warranted.

The appellant's attorney contends that this condition should be entitled to service connection because the Veteran's treating physicians, Dr. W.R.R. and R.T., diagnosed the Veteran with PTSD and attributed it to his active service.  Generally greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board is cognizant that both the Federal Circuit Court and Veterans Court (CAVC) have specifically declined to adopt a "treating physician rule" that would give preference to statements from a treating physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In addition, the degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file, although that alone is not determinative of the opinion's probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Rather, also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually had examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

In this instance, the Board assigns more probative weight to the October 2014 VA examiner's opinion that the Veteran did not have PTSD or any other psychiatric disability, much, less, as a result of his active military service.  The October 2014 VA examiner gave a detailed explanation chronicling the Veteran's medical history and stated the reasons why the various other medical opinions of record were inadequate.  Contrary to the appellant's attorney assertions that the October 2014 VA examiner did not consider the lay statements of record, the October 2014 VA examiner commented that those statements were not based on all the facts of record, such as the Veteran's experience in an outlaw motorcycle gang during military service.  While Dr. W.R.R. diagnosed the Veteran with PTSD, as pointed out by the October 2014 VA examiner, this diagnosis was inconsistent with all of the medical evidence of record.  Further, R.T's diagnosis of PTSD, again as stated by the October 2014 VA examiner, was also inadequate because the Veteran did not meet the requirements for Criterion B.  Accordingly, more probative weight must be afforded to the October 2014 VA examiner's opinion finding that the Veteran did not have PTSD or any other psychiatric disability.

It is also important to keep in mind that, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, namely, diagnosing and determining the etiology of PTSD or any other psychiatric disability, fall outside the realm of common knowledge of a lay person.  See Jandreau, supra. 

In sum, the Veteran's STRs are unremarkable for any symptoms, treatment or diagnosis of any psychiatric disability, including PTSD, during active service.  In addition, none of the Veteran's claimed stressors have been confirmed.  Moreover, the October 2014 VA examiner adequately and competently opined that the Veteran did not have PTSD or any other psychiatric disability.  Therefore, the Board finds that the preponderance of the evidence is against this claim for service connection for an acquired psychiatric disability, to include PTSD, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


